DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 1/28/21.  
Claim(s) 7-14, 16 is/are presented for examination.

Claim Objections
Claim(s) 7-14, 16 is/are unclear to the examiner; what does it mean by stating “configuring a policy engine by sending, to the policy engine, the one or more parameters and guidance information pertaining to how a policy should be modified, the policy relating to how the small cell access point is utilized”?  The Examiner is not entirely sure how is the small cell utilize or policy of the small should be change based on the wifi network?  How are the two related to each other?  What about event?  What kind of event that trigger the change?  Policy relating to how the small cell should be utilized? Not sure what does it mean by “how”, just utilized the small cell, why the “how”?  Please clarify
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 10-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, U.S. Pub No. 2017/0142730 A1 in view of Vasseur, U.S. Pub. No.2013/0159479 A1, and further in view of Patel, U.S. Pub. No. 2012/0039265 A1.
As in claim 7, Han teaches a method comprising: 
receiving, from the management interface, an event notification
 pertaining to an event associated with the WiFi network (Han, page 6, paragraph 135-141; page 8, paragraph 165; i.e., updating the status such as a low delay transmission or reduce network (equivalent to even notification) in a wireless network (equivalent to WiFi network)); 
based on the event, determining one or more parameters pertaining for the small cell access point (Han, page 8, paragraph 183; i.e., adjust the function, coverage or resource spectrum of the LET network (equivalent to small cell)). 
the policy relating to how the small cell access point is utilized; based on the event, determining a resource limitation, wherein the resource limitation is a limitation of a measurement period, a transmit power, or admission control.
However, Vasseur teaches the limitation wherein configuring a policy engine by sending, to the policy engine, the one or more parameters and guidance information pertaining to how a policy should be modified, the policy relating to how the small cell access point is utilized (Vasseur, page 9, paragraph 98 & 101; i.e., adjusted QoS configuration parameters (equivalent to how policy should be modified) from the DIA; receive instructions to de-configure the QoS configuration parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han in view of Vasseur to dynamically adjust QoS configuration.  One would be motivated to do so to effectively provide adequate network-wide QoS (see Vasseur, page 1, paragraph 3).
However, Patel teaches the limitation wherein based on the event, determining a resource limitation, wherein the resource limitation is a limitation of a measurement period, a transmit power, or admission control (Patel, page 4, paragraph 43; page 6, paragraph 64; i.e., adjusted transmit power in response to determine whether there is a change in the network condition (equivalent to event)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han in view of Patel to determine whether 
As to claim 8, Han-Vasseur-Patel teaches the method as recited in claim 7, further comprising comprises receiving an indication that traffic associated with  the WiFi access point has changed (Han, page 9, paragraph 187; i.e., identify and update the traffic flow template for the communication).
As to claim 10, Han-Vasseur-Patel teaches the method as recited in claim 7.  But Han-Patel failed to teach the claim limitation further comprising receiving a new policy related to the WiFi access point.
However, Vasseur teaches the limitation wherein receiving a new policy related to the WiFi access point (Vasseur, page 2, paragraph 27; page 3, paragraph 31 & 34; i.e., new routing protocol (equivalent to new policy) relating to the WiFi network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han-Patel in view of Vasseur to dynamically adjust QoS configuration.  One would be motivated to do so to effectively provide adequate network-wide QoS (see Vasseur, page 1, paragraph 3).

Claim(s) 11-12, 14 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 7-8, 10.  Therefore, claim(s) 11-12, 14 is/are also rejected for similar reasons set forth in claim(s) 7-8, 10.


Claim(s) 9, 13 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, U.S. Pub No. 2017/0142730 A1 in view of Vasseur, U.S. Pub. No.2013/0159479 A1, and Patel, U.S. Pub. No. 2012/0039265 A1, and further in view of Manral, U.S. Pub. No. 2015/0365344 A1.
As to claim 9, Han-Vasseur-Patel teaches the method as recited in claim 7.  But Han-Vasseur-Patel failed to teach the claim limitation wherein receiving an indication that a measure of congestion or interference associated with the WiFi access point has exceeded a threshold.  
However, Manral teaches the limitation wherein receiving an indication that a measure of congestion or interference associated with the WiFi access point has exceeded a threshold (Manral, page 2, paragraph 19; page 3, paragraph 34; i.e., threshold of the allocated bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han-Vasseur-Patel in view of Manral to allocate the bandwidth.  One would be motivated to do so to enhance the Ethernet standards to support a priority-based flow control (Manral, page 1, paragraph 1).
As to claim 16, Han-Vasseur-Patel teaches the apparatus of claim 11.  But Han-Vasseur-Patel failed to teach the claim limitation wherein the one or more parameters re-route data traffic of at least one user equipment (UE) (Manral, page 4, paragraph 42; i.e., re-route). 
However, Manral teaches the limitation wherein the one or more parameters re-route data traffic of at least one user equipment (UE) (Manral, page 4, paragraph 42; i.e., re-route).


Claim(s) 13 is/are directed to an apparatus claim and they do not teach or further define over the limitations recited in claim(s) 9.  Therefore, claim(s) 13 is/are also rejected for similar reasons set forth in claim(s) 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-14 & 16 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “based on the event, determining one or more parameters pertaining for the small cell access point” (see Applicant’s response, 1/28/21, page 4).  It is evident from the detailed mappings found in the above rejection(s) that Han disclosed this functionality (see Han, page 8, paragraph 183).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “based on the event, determining one or more parameters pertaining for the small cell access point” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive. 

Listing of Relevant Arts
Das, U.S. Patent/Pub. No. US-20150173011-A1 discloses bandwidth utilization of the small cell.
Zhu, U.S. Patent/Pub. No. US-20150049649-A1 discloses configuration of the small cell and the wireless communication network.
Farhadi, U.S. Patent/Pub. No. US-20150078346-A1 discloses power control level to the small cell network.
		
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449